DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of foreign application TW107138861, filed November 01, 2018. 

Election/Restrictions
2.	Applicant’s election with or without traverse of various species in the reply filed on May 10, 2022 is acknowledged.  Applicant has elected the species B) H3N2, from the group of species of influenza A subtypes, drawn to claim 1, the species SEQ ID NO: 5, from the group of species of first primer, drawn to claim 1, the species SEQ ID NO: 18, from the group of species of second primer, drawn to claim 1, the species SEQ ID NO: 22, from the group of species of third primer, drawn to claim 1, the species SEQ ID NO: 33, from the group of species of fourth primer, drawn to claim 1, the species SEQ ID NO: 39, from the group of species of forward primer, drawn to claim 1, the species SEQ ID NO: 45, from the group of species of reverse primer, drawn to claim 1, the species SEQ ID NO: 9, from the group of species of first probe, drawn to claim 1, the species SEQ ID NO: 28, from the group of species of second probe, drawn to claim 1, and the species bacteriophage ms2, from the group of species internal control, drawn to claim 7.  Claim 1 is generic to the elected species, which read on claims 1-7, which will be examined on the merits.  No claims have been canceled or withdrawn from consideration. 
	The traversal is on the grounds that a specific election requirement for species set A-D, drawn to Influenza A subtypes H1N1, H3N2, H5N1 or H7N9 is inappropriate because the presently claimed method relates to the detection of the presence of any of these subtypes in addition to Influenza B virus, as the A subtypes are not distinguished by the detection method.  The examiner agrees, and therefore the requirement for species election is withdrawn for this species set. 
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites limitations for providing selected primer pairs and probes for amplifying and detecting target sequences of Influenza A subtypes and Influenza B virus in a sample, wherein the assay also comprises primers and probes for an internal control.  First, second, third and fourth primers are selected from groups of primer sequences, along with forward and reverse primers for the internal control, and probes for detecting the target nucleic acids are also selected from groups of probe sequences.  However, it is noted that not all of the provided primers for amplifying the matrix gene for detecting Influenza A subtypes appear to be functional for amplifying the matrix gene target sequence as provided in SEQ ID NO: 1.  For example, no binding sites were found in the matrix gene sequence for SEQ ID NOs: 3, 12 and 17.  In addition, while primer binding sites were identified for second primers SEQ ID NOs: 13 and 14, when paired with a first primer, the amplicon they would generate lies outside the binding sites for the probes of SEQ ID NOs: 9 and 10 (positions 186-208), and therefore it is unclear how the amplicon would be detected by the provided probes.  Furthermore, SEQ ID NO: 14 is presented as a top strand or forward primer rather than a bottom strand or reverse primer.  In addition, a binding site for SEQ ID NO: 29, a fourth primer for amplifying the non-structural gene of Influenza B virus, is not found in the sequence of the non-structural gene, SEQ ID NO: 19.  Therefore, it is not clear how the method is performed with all the possible combinations of primers and probes if not all of the primers are located within the target sequences, and/or oriented such that any resulting amplicons are detected by the probes.  It is noted that the only working example for the assay comprises the use of SEQ ID NOs: 5, 9 and 18 for Influenza A subtypes, and SEQ ID NOs: 22, 28 and 33 for Influenza B virus (see paragraphs 47, 48 and 53 of the specification).  Applicant is requested to verify that all primer and probe sequences as provided in the claims are capable of amplifying and detecting their respective target sequences in a multiplex reaction. 
	In addition, with regards to claim 1, step (e) recites the limitation “amplifying the target nucleic acid with a reverse transcriptase and a template-dependent polymerase”. There is insufficient antecedent basis for “the target nucleic acid” in the claim. 
	Finally, with regards to claim 4, the claim recites the limitations “wherein the three distinct fluorescent signals generated from the hybridized products are detected by the quantity of the fragments of the fluorescent reporters, which are cleaved from the first or the second probe hybridized to the target nucleic acid by an exonuclease hydrolysis of the DNA-dependent polymerase, respectively”.  There is insufficient antecedent basis for “the three distinct fluorescent signals” in the claim.  In addition, it is not clear how three distinct fluorescent signals are generated from the hybridized products when only the first or second probes are hybridized to the target nucleic acid and cleaved. 

Subject Matter Free of the Prior Art
5.	Claims 1-7 are free of the prior art.  No prior art was found that teaches or suggests a method for detecting the presence of Influenza A subtypes H1N1, H3N2, H5N1, or H7N9 and the Influenza B virus in a suspected sample as currently claimed.  The closest prior art of Bradley et al. (U.S. Patent Pub. No. 2014/0127674) teaches methods for detection and sequencing of influenza A, influenza B and RSV viruses in either separate or multiplex reactions (see paragraphs 13-16).  Bradley further teaches primers and probes for performing the methods in a multiplex reaction (paragraphs 38-48), wherein the probes are labeled with different distinguishable and detectable labels (paragraph 29).  In addition, Bradley teaches primers and probes that are 100% homologous to several of the currently claimed sequences, including SEQ ID NOs: 12 (a second primer directed to Influenza A), 22 and 29 (third and fourth primer directed to Influenza B, respectively), and 27 (second probe specific to Influenza B). See below:

Regarding claimed SEQ ID NO: 12:
RESULT 103
US-14-063-462-5/c
; Sequence 5, Application US/14063462
; Publication No. US20140127674A1
; GENERAL INFORMATION
;  APPLICANT: BRADLEY, SEAN
;  APPLICANT:LABROUSSE, PAUL
;  APPLICANT:LESLIN, CHESLEY
;  APPLICANT:SLATER, DAMIEN
;  APPLICANT:HULLY, JAMES R.
;  APPLICANT:JACOBS, ALICE A.
;  APPLICANT:KIEFER, HEATHER
;  APPLICANT:ANZOLA, JUAN M.
;  TITLE OF INVENTION: OPTIMIZED PROBES AND PRIMERS AND METHODS OF USING SAME FOR THE
;  TITLE OF INVENTION:BINDING, DETECTION, DIFFERENTIATION, ISOLATION AND SEQUENCING OF
;  TITLE OF INVENTION:INFLUENZA A; INFLUENZA B AND RESPIRATORY SYNCYTIAL VIRUS
;  FILE REFERENCE: 091080-0598
;  CURRENT APPLICATION NUMBER: US/14/063,462
;  CURRENT FILING DATE: 2013-10-25
;  PRIOR APPLICATION NUMBER: 61/718,508
;  PRIOR FILING DATE: 2012-10-25
;  NUMBER OF SEQ ID NOS: 93
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 29
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:probe
US-14-063-462-5

  Query Match             100.0%;  Score 14;  DB 49;  Length 29;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGAGGACTGCAGC 14
              ||||||||||||||
Db         17 GCGAGGACTGCAGC 4

Regarding claimed SEQ ID NO: 22:
RESULT 4
US-14-063-462-16/c
; Sequence 16, Application US/14063462
; Publication No. US20140127674A1
; GENERAL INFORMATION
;  APPLICANT: BRADLEY, SEAN
;  APPLICANT:LABROUSSE, PAUL
;  APPLICANT:LESLIN, CHESLEY
;  APPLICANT:SLATER, DAMIEN
;  APPLICANT:HULLY, JAMES R.
;  APPLICANT:JACOBS, ALICE A.
;  APPLICANT:KIEFER, HEATHER
;  APPLICANT:ANZOLA, JUAN M.
;  TITLE OF INVENTION: OPTIMIZED PROBES AND PRIMERS AND METHODS OF USING SAME FOR THE
;  TITLE OF INVENTION:BINDING, DETECTION, DIFFERENTIATION, ISOLATION AND SEQUENCING OF
;  TITLE OF INVENTION:INFLUENZA A; INFLUENZA B AND RESPIRATORY SYNCYTIAL VIRUS
;  FILE REFERENCE: 091080-0598
;  CURRENT APPLICATION NUMBER: US/14/063,462
;  CURRENT FILING DATE: 2013-10-25
;  PRIOR APPLICATION NUMBER: 61/718,508
;  PRIOR FILING DATE: 2012-10-25
;  NUMBER OF SEQ ID NOS: 93
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 16
;  LENGTH: 22
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:probe
US-14-063-462-16

  Query Match             100.0%;  Score 20;  DB 49;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGATGGCCATCGGATCCTC 20
              ||||||||||||||||||||
Db         22 AAGATGGCCATCGGATCCTC 3

Regarding claimed SEQ ID NO: 29:
RESULT 7
US-14-063-462-18/c
; Sequence 18, Application US/14063462
; Publication No. US20140127674A1
; GENERAL INFORMATION
;  APPLICANT: BRADLEY, SEAN
;  APPLICANT:LABROUSSE, PAUL
;  APPLICANT:LESLIN, CHESLEY
;  APPLICANT:SLATER, DAMIEN
;  APPLICANT:HULLY, JAMES R.
;  APPLICANT:JACOBS, ALICE A.
;  APPLICANT:KIEFER, HEATHER
;  APPLICANT:ANZOLA, JUAN M.
;  TITLE OF INVENTION: OPTIMIZED PROBES AND PRIMERS AND METHODS OF USING SAME FOR THE
;  TITLE OF INVENTION:BINDING, DETECTION, DIFFERENTIATION, ISOLATION AND SEQUENCING OF
;  TITLE OF INVENTION:INFLUENZA A; INFLUENZA B AND RESPIRATORY SYNCYTIAL VIRUS
;  FILE REFERENCE: 091080-0598
;  CURRENT APPLICATION NUMBER: US/14/063,462
;  CURRENT FILING DATE: 2013-10-25
;  PRIOR APPLICATION NUMBER: 61/718,508
;  PRIOR FILING DATE: 2012-10-25
;  NUMBER OF SEQ ID NOS: 93
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 21
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:primer
US-14-063-462-18

  Query Match             100.0%;  Score 15;  DB 49;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACCGATTATCACCA 15
              |||||||||||||||
Db         15 CACCGATTATCACCA 1

Regarding claimed SEQ ID NO: 27:
RESULT 3
US-14-063-462-26/c
; Sequence 26, Application US/14063462
; Publication No. US20140127674A1
; GENERAL INFORMATION
;  APPLICANT: BRADLEY, SEAN
;  APPLICANT:LABROUSSE, PAUL
;  APPLICANT:LESLIN, CHESLEY
;  APPLICANT:SLATER, DAMIEN
;  APPLICANT:HULLY, JAMES R.
;  APPLICANT:JACOBS, ALICE A.
;  APPLICANT:KIEFER, HEATHER
;  APPLICANT:ANZOLA, JUAN M.
;  TITLE OF INVENTION: OPTIMIZED PROBES AND PRIMERS AND METHODS OF USING SAME FOR THE
;  TITLE OF INVENTION:BINDING, DETECTION, DIFFERENTIATION, ISOLATION AND SEQUENCING OF
;  TITLE OF INVENTION:INFLUENZA A; INFLUENZA B AND RESPIRATORY SYNCYTIAL VIRUS
;  FILE REFERENCE: 091080-0598
;  CURRENT APPLICATION NUMBER: US/14/063,462
;  CURRENT FILING DATE: 2013-10-25
;  PRIOR APPLICATION NUMBER: 61/718,508
;  PRIOR FILING DATE: 2012-10-25
;  NUMBER OF SEQ ID NOS: 93
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 18
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:primer
US-14-063-462-26

  Query Match             100.0%;  Score 18;  DB 49;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAATTCGAGCAGCTGAAA 18
              ||||||||||||||||||
Db         18 CAATTCGAGCAGCTGAAA 1

However, Bradley does not teach primers or probes homologous to any of the claimed first primers (directed to Influenza A), any of the claimed first probes (specific to Influenza A), or to the claimed primers or probes that detect the internal control.  Thus, Bradley does not teach or suggest the combination of primers and probes for performing detection of Influenza A subtypes H1N1, H3N2, H5N1, or H7N9 and the Influenza B virus in a suspected sample as currently claimed.  
Other references of general interest to the currently claimed invention include Detmer et al. (U.S. Patent Pub. No. 2010/0330548), Henrickson et al. (U.S. Patent Pub. No. 2004/0253582), Mokkapati et al. (U.S. Patent Pub. No. 2017/0275712) and Zhang et al. (U.S. Patent Pub. No. 2015/0133324).  Each reference teaches multiplex PCR methods for detecting one or more Influenza A subtypes and Influenza B virus.  However, none of the references teach or suggest the combination of primers and probes for performing detection of Influenza A subtypes H1N1, H3N2, H5N1, or H7N9 and the Influenza B virus in a suspected sample as currently claimed. 

Conclusion
6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 1-7 are free of the prior art, as discussed above. 

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637